internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-116707-00 date date legend taxpayer date date date date company x y dear this is in response to the request of your representative dated date and subsequent correspondence which asked for a ruling on your behalf as to whether certain proposed distributions from a variable_annuity contract are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the penalty on premature_distributions_from_annuity_contracts under sec_72 of the internal_revenue_code facts taxpayer was born on date on date he invested a lump sum of money into a variable_annuity contract issued by company the money invested was not a rollover from a qualified_plan or from an ira it was from personal savings under the contract purchase payments may be allocated between a variable account and a fixed account under the fixed account the company will credit interest daily to the amounts allocated to the fixed portion at a rate equal to or in excess of the minimum guaranteed_interest rate in the contract amounts not allocated to the fixed portion are allocated to the variable account and then are further allocated among the seven different sub-accounts which comprise the variable account the sub-accounts each constitute a separate fund with defined investment objectives and when purchase payments are first allocated to them the payments are used to buy accumulation units in each sub-account to the extent of the amounts allocated to that sub-account annuity payments must begin by the contract’s annuity date the annuity date of taxpayer’s contract is date prior to the annuity date the contract allows taxpayer to choose among a variety of annuity_payment options all of which can be made in the form of a fixed variable or combination fixed and variable_annuity after annuity payments have begun the annuity_payment option may not be changed prior to the time annuity payments have begun the contract allows taxpayer to surrender the contract or withdraw a portion of the contract’s surrender_value in order to withdraw a portion of a contract’s surrender_value a holder of the contract must make a written request to the company additionally the company subjects the withdrawal to the charges outlined in the contract requests for withdrawals should specify from which sub-account the withdrawal is to be made treating the fixed portion of the contract as a sub-account if no sub-account is specified the company will withdraw on a pro-rata basis from each sub-account the amount requested taxpayer proposes making a series of monthly withdrawals under the contract beginning date prior to his being 59½ in the year of the first withdrawal the amount to be withdrawn for that year and for each following year would be calculated by using the amortization_method described in notice_89_25 1989_1_cb_662 q a-12 to be used in calculating substantially_equal_periodic_payments for the purposes of sec_72 under this amortization_method the amount to be distributed annually is determined by amortizing the taxpayer’s account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary with life expectancies determined in accordance with proposed sec_1_401_a_9_-1 of the income_tax regulations at an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed regulation sec_1_401_a_9_-1 q a e-3 specifies that life expectancies are to be determined in accordance with tables v and vi of regulation sec_1_72-9 taxpayer intends to use the life expectancy for his own life only and thus will use table v of regulation sec_1_72-9 as for an interest rate taxpayer proposes using a rate of x taxpayer represents that he would calculate his payments for his life expectancy by amortizing his account’s prior year december closing balance over his life expectancy determined under table v of regulation sec_1_72-9 assuming an interest rate of x law and analysis sec_72 sets forth rules for the tax treatment of amounts received under an annuity endowment or life_insurance_contract and it distinguished between amounts received as an annuity and amounts_not_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that amounts subject_to sec_72 are considered amounts received as an annuity only in the event that all of the following tests are met i they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 ii they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and iii the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_72 states that the annuity_starting_date is generally the first day of the first period for which an amount is received as an annuity sec_72 applies to any amount which is not received as an annuity regulation a i describes amounts_not_received_as_an_annuity as amounts received under an annuity_contract if regulation sec_1_72-2 is inapplicable to such amounts sec_72 provides that if a distribution not received as an annuity is received before the annuity_starting_date then the amount allocable to the income_on_the_contract shall be includible in gross_income and the amount allocable to the investment_in_the_contract as defined by sec_72 shall not be includible in gross_income sec_72 explains how amounts subject_to sec_72 are allocated between income and the investment_in_the_contract sec_72 provides that they are treated as income_on_the_contract to the extent of the excess if any of the cash_value of the contract determined without regard to any surrender charge immediately before receipt over the investment_in_the_contract at such time sec_72 provides that they are treated as allocable to the investment_in_the_contract to the extent that they are not allocated to income_on_the_contract under sec_72 subject_to certain exceptions and limitations sec_72 imposes a penalty on premature_distributions_from_annuity_contracts sec_72 sets forth the broad rule that a taxpayer’s tax on any amount received under an annuity_contract shall be increased by an amount equal to of the portion of such amount which is includible in gross_income sec_72 excepts from this rule several types of distributions the first of which is that the additional tax shall not apply to any distribution made on or after the date on which the taxpayer attains the age of 59½ also excepted from the rule_of sec_72 are distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancies of such taxpayer and his designated_beneficiary sec_72 if distributions from an annuity_contract are not subject_to the percent penalty because of the equal payment exception of sec_72 the penalty tax will nonetheless be imposed in the event that the individual changes the distribution method at any time before attaining age 59½ to a method that does not qualify for the exception or if the individual changes the distribution method within years after the receipt of the first payment the equal payment exception of sec_72 was one of the annuity early withdrawal rules modified by the provisions of the tax_reform_act_of_1986 tra ’86 1986_3_cb_389 prior to the tra ‘86 amendments a distribution from an annuity_contract was not subject_to the percent penalty under sec_72 if the distribution was one of a series of substantially_equal_periodic_payments made for the life of the taxpayer or over a period extending for at least months after the annuity_starting_date or was allocable to an investment_in_the_contract before date under the tra ‘86 amendments the provisions of sec_72 were changed to provide that the distribution must be received as part of a series of substantially_equal_periodic_payments payable over a duration not less than the life expectancy of the annuitant in order to avoid the percent penalty tax in addition the language of the equal periodic_payment exception of sec_72 was modified somewhat to conform to the language used in the penalty tax provisions applicable to early distributions from qualified_retirement_plans including ira’s see sec_72 the legislative_history relating to the tra ‘86 amendments to sec_72 indicates that in both modifying the existing penalty tax for early withdrawal rules from nonqualified_annuity contracts and adopting a percent penalty tax for early distributions from qualified_retirement_plans congress intended that the additional income_tax on early_withdrawals should be the same for all tax-favored retirement savings arrangements and should be increased so that the additional tax serves in most cases to recapture a significant portion of the benefits of deferral of tax on income see h rept no 99th cong 1st sess c b vol s rept no 99th cong 2d sess 1986_3_cb_567 notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers with respect to the effect of certain provisions of the tax_reform_act_of_1986 on the taxation of distributions from qualified_employee plans sec_403 annuity_contracts and individual_retirement_arrangements notice_89_25 states that the service will apply these questions and answers in issuing rulings and in examining returns with respect to taxpayers and plans one of the tra ‘86 provisions addressed in notice_89_25 is the equal payment exception of sec_72 and the methods of distribution that may be used to qualify for this exception under sec_72 the penalty tax on the portion of early distributions from qualified_retirement_plans includible in gross_income does not apply to distribution which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and beneficiary notice_89_25 at question and answer addresses the question of what constitutes substantially_equal_periodic_payments and sets forth three methods for determining what satisfies that requirement taxpayer has elected to use the second method in that notice the test of whether distributions under an annuity_contract satisfy the substantially equal payment exception of sec_72 also requires that the interest rate utilized does not exceed a reasonable interest rate on the date payments commence although the second method set forth in answer of notice_89_25 does not explain what constitutes a reasonable interest rate the method cited with approval utilizes an interest rate additional guidance can be found in sec_7520 which states the general_rule for valuation of any annuity any interest for life or a term of years or any remainder or reversionary_interest and utilizes an interest rate equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls the percent of the federal midterm rate prior to date the annuity date was between x and y in addition the interest rate used in this case is a one time calculation and will not vary from year to year the x interest rate that taxpayer has chosen to use is a reasonable interest rate conclusion based solely upon the information and representations submitted concerning taxpayer’s plan to withdraw equal amounts annually from his annuity_contract we hold that those withdrawals will qualify as substantially_equal_periodic_payments under sec_72 and will not be subject_to the application of the penalty for premature_distributions_from_annuity_contracts under sec_72 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the first representative listed therein sincerely acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch
